DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2 and 3 are cancelled. Claims 4-12 are newly added. Claims 1 and 4-14 are presently examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities: The word “Claim” is capitalized despite not appearing at the beginning of a sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the stalk” (line 6) in the claim. Although the claim previously introduced “a collection of stalks of different sizes” (lines 1-2), none of those stalks are specifically identified, and it is therefore unclear which one “the stalk” would refer to. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited each stalk.
There is insufficient antecedent basis for the limitation “the stalk” (line 8) in the claim. Although the claim previously introduced “a collection of stalks of different sizes” (lines 1-2), none of those stalks are specifically identified, and it is therefore unclear which one “the stalk” would refer to. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited each stalk.
There is insufficient antecedent basis for the limitation “each cutting blade” (lines 10-11) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to each cutting edge.
There is insufficient antecedent basis for the limitation “the rotation” (line 20) in the claim. Although the grippers are claimed as being “rotating” in the sense that they are capable of rotation, nowhere does the claim require the grippers to be actively rotated. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited rotation. Claim 4 is indefinite by dependence.

Regarding claim 5, there is insufficient antecedent basis for the limitation “the stalk” (line 6) in the claim. Although the claim previously introduced “a collection of stalks of different sizes” (lines 1-2), none of those stalks are specifically identified, and it is therefore unclear which one “the stalk” would refer to. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited each stalk.
There is insufficient antecedent basis for the limitation “the rotation” (line 16) in the claim. Although the grippers are claimed as being “rotating” in the sense that they are capable of rotation, nowhere does the claim require the grippers to be actively rotated. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited rotation. Claims 6 and 7 are indefinite by dependence.

Regarding claim 6, there is insufficient antecedent basis for the limitation “each cutting blade” (line 4) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to each cutting edge. Claim 7 is indefinite by dependence.

Regarding claim 8, there is insufficient antecedent basis for the limitation “the rotation” (line 12) in the claim. Although the grippers are claimed as being “rotating” in the sense that they are capable of rotation, nowhere does the claim require the grippers to be actively rotated. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited rotation. Claims 9-12 indefinite by dependence.

Regarding claim 10, there is insufficient antecedent basis for the limitation “each cutting blade” (line 4) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to each cutting edge. Claims 11 and 12 are indefinite by dependence.

Allowable Subject Matter
Claims 1 and 4-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:
Borgfeldt (US 94,555) teaches a machine for breaking the leaves and stems of tobacco (title) having two crushing rollers (figure 2, reference numerals C, D) and a hinged frame that prevents the top roller from being titled up at one end and compels the top roller to preserve its parallelism with the bottom roller (right column 2, figure 2, reference numeral F). The frame is forced down by means of a screw (figure 2, reference numeral c) which bears upon an elastic cushion to regulate the force by which the crushing rollers are compressed at pleasure (right column, figure 2, reference numeral e). Although only one elastic cushion is shown, it is evident that elastic force is applied to both rollers since the two parts of the frame are connected both by a hinge and by the screw that interacts with the elastic cushion. The screw must therefore transfer some elastic force to the lower portion of the frame and therefore the bottom roller. However, Borgfeldt does not teach or suggest increasing reliving a jam by moving the top and bottom rollers apart.
Bailey (US 5,331,980) teaches a tobacco including a lower first roller (figure 1, reference numeral 15) and an upper second roller (column 3, lines 9-48, figure 1, reference numeral 16). The first and second rollers are held in place by first (figure 1, reference numeral 12) and second plates (figure 1, reference numeral 13) connected by a connecting flange (column 3, lines 9-48, figure 1, reference numeral 14), which together are considered to meet the claim limitation of a cradle housing. The upper second roller is biased into engagement with the first roller to provide for receiving a tobacco stalk therebetween (column 3, lines 63-68, column 4, lines 1-13). The tobacco is passed through first (figure 1, reference numeral 55) and second stripper plates (figure 1, reference numeral 56) to remove the leaf 
Asfour (US 3,928,183) teaches an end plate for use in a tobacco sorting apparatus (abstract) in which a jam between a conveyor (figure 3, reference numeral 12) and a flap (figure 3, reference numeral 70) is cleared automatically. When the pushing force of the jammed leaves is greater than a biasing spring (figure 3, reference numeral 44), the flap moves away from the conveyor leaving a relatively large space therebetween through which the jammed tobacco abutting against the flap will fall by its own weight (column 5, lines 48-68, figure 3, reference numeral 70). However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spring biased flap movement of Asfour with the rollers of Borgfeldt or Bailey since the rollers are vertically stacked and increasing the distance between them would not create an opening through which tobacco falls to clear the jam.
The prior art does not teach or suggest moving one of two grippers apart from each other to clear a jam during feeding of tobacco stalk to be stripped.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747